Citation Nr: 1450849	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-05 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing in October 2010 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in October 2014 and VA treatment records dated from March 2011 to April 2012.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claims must again be remanded for additional development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.
The Veteran contends that his lumbar spine disability is related to service, specifically his fall during service.  The Veteran's service treatment records revealed that the Veteran was seen on numerous occasions for complaints related to his lumbar spine in conjunction with his service-connected thoracic spine.  In a September 2006 VA examination, the examiner indicated that the Veteran's back had a history of compression fracture in military at the T12 area.  The examiner noted that the Veteran's back continued to be painful over the entire thoracic and lumbar spine, and had progressed to disc degeneration.  The examiner diagnosed the Veteran's continued back problems as chronic muscular strain superimposed on instability from posttraumatic deformity and from disc degeneration.  Additionally, the September 2006 VA examiner generally commented that the Veteran's orthopedic symptoms were probably worsened by his chronic tension and/or depression.  

In a March 2011 VA examination, the examiner noted that the Veteran was service-connected for a compression fracture at T12 with traumatic arthritis, which was resolved with no known residuals.  The examiner also diagnosed mild to moderate degenerative changes of the lumbar spine, most severe at L2/3.  The examiner indicated that these degenerative changes were not "caused by or aggravated by or a result of active military service or a result of the Veteran's service-connected other disability."  The examiner noted that the Veteran injured his lower back in 1977, and the findings of degenerative arthritis in 2006 were "new" and "not related to military service."  The examiner also explained that there was no medical literature to support a cause and effect relationship or aggravation between the Veteran's current lower back condition and the Veteran's service-connected disabilities.  In a March 2011 VA psychiatric examination, the examiner found that it would be a resort to mere speculation to opine as to whether the Veteran's claimed lumbar spine condition was caused by, or was aggravated by the Veteran's service-connected major depression with anxiety disorder, or any other disability.  The examiner's rationale was that there was "no objective evidence to form a nexus between his lumbar spine condition and history of depression."

The Board finds that the March 2011 VA medical opinion was inadequate because the examiner did not provide a complete rationale for the conclusions reached. In particular, the examiner did not address the findings from the September 2006 VA examination.  The examiner also did not fully explain why the findings of degenerative arthritis were related to the Veteran's post-service back injury, and not to the Veteran's documented fall in service.  Moreover, the March 2011 psychiatric examiner did not provide an adequate explanation as to why a non-speculative opinion could not be given regarding secondary service connection, nor is there any indication as to what additional information or findings were necessary to provide a non-speculative opinion.  In the absence of such explanation, it remains unclear as to whether the examiner has invoked the phrase "without resort to mere speculation" merely as a substitute for full consideration of all pertinent and available medical facts.  In light of the foregoing, the Board finds that the VA opinions must be returned to the examiner in order to obtain an adequate opinion regarding direct and secondary service connection with a detailed rationale to support the conclusions reached, to include consideration of any contrary evidence, and any specific facts, evidence, and medical principles relied upon.  

As to the hip disability, the September 2006 VA examiner diagnosed the Veteran's hip pain as referred discomfort from the back plus a muscular strain.  He noted that X-ray imaging of the pelvis and hips were normal.  The examiner indicated that the Veteran's hip symptoms did not start until 20 to 30 years ago, but that such symptoms were related to the back as they represented referred pain from the back.  He opined that it was more likely than not that the current hip symptoms were related to service by way of the back problems.  However, it was unclear whether the current hip symptoms were secondary to the service-connected thoracic spine, or the lumbar spine disability.  Pursuant to a Board remand, the Veteran was afforded another VA examination in March 2011.  The March 2011 VA examiner found that there was no objective evidence of a bilateral hip disability.  In reaching this conclusion, the examiner cited to the June 2006 normal X-ray imaging of the pelvis and hips.

The Board finds that although the March 2011 VA examiner found that the Veteran did not have a current bilateral hip disability, the examiner failed to note and discuss the September 2006 diagnosis of referred discomfort from the back plus a muscular strain.  Moreover, the examiner did not obtain updated X-rays, and instead relied on 2006 X-ray imaging.  As such, a new examination is necessary to determine whether the Veteran has a current bilateral hip disability, and, if so, whether any diagnosed bilateral hip disability is etiologically related to his active duty service or was caused or permanently aggravated by his service-connected back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the issue of entitlement to a TDIU, the Board notes that the Veteran is currently assigned a 50 percent evaluation for major depression with anxiety disorder; a 40 percent evaluation for a compression fracture of T12 with traumatic arthritis; a 30 percent evaluation for cervical spine degenerative arthritis; a 10 percent evaluation for tinnitus; and a noncompensable evaluation for bilateral hearing loss.  The Board remanded this claim in January 2011 to obtain an opinion as to whether the Veteran's service-connected disabilities as a whole rendered him unemployable.  

The Board finds that the RO failed to obtain the requested opinion.  Specifically, no examiner offered an opinion as to whether the Veteran was precluded by reason of his service-connected disabilities, in the aggregate, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  Instead, the examiners instead only discussed and proffered opinions on the impact of each disability singularly, without detailed rationales.  The examiners also did not suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background.  Moreover, the examiners did not address findings from previous VA examinations and treatment records, which discussed the impact of some of the Veteran's service-connected disabilities on his ability to work.  Specifically, the examiners did not address a VA treatment record dated in April 1992 which indicated that the Veteran was not able to work due to his major depression and chronic low back pain secondary to degenerative disc disease.

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
	any outstanding records of pertinent medical treatment 
	from VA or private health care providers. Follow the 
	procedures for obtaining the records set forth by 38 
	C.F.R. § 3.159(c).  If VA attempts to obtain any 
	outstanding records which are unavailable, the 
	Veteran should be notified in accordance with 38 
	C.F.R. § 3.159(e).

2.   After the above development, return the claims file to 
	the March 2011 VA examiner to determine the 
	etiology of the Veteran's lumbar spine disability.  If 
	the March 2011 VA examiner is not available, the 
	claims folder should be reviewed by another 
	examiner.  The claims folder (including a copy of this 
	remand) should be reviewed by the examiner and the 
	report should note that review.  If, and only if, 
	determined necessary by the VA examiner, the 
	Veteran should be scheduled for another VA 
	examination.

	The examiner should specifically state:

		a) Whether there is a 50 percent probability or 
		greater that the Veteran's current lumbar spine 
		disability is etiologically related to his active 
		duty service.

		b) Whether there is a 50 percent probability or 
		greater that the Veteran's current lumbar spine 
		disability was caused by, or is aggravated by 
		the Veteran's service-connected major 
		depression with anxiety disorder, or any other 
		service-connected disability.  If any disability 
		aggravates (i.e., permanently worsens) the 
		lumbar spine disability, the examiner should 
		identify the percentage of disability which is 
		attributable to the aggravation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

   A complete rationale must be provided for all 
   opinions expressed and all contradictory evidence 
   must be addressed.  If the requested opinions cannot be 
   made without resort to speculation, the examiner must 
   state this and specifically explain why an opinion 
   cannot be provided without resort to speculation. 

3.   After the above development, schedule the Veteran for 
	an appropriate examination to determine the etiology 
	and onset of his any currently diagnosed bilateral hip 
	disability.  The claims file and a copy of this remand 
	must be made available to and reviewed by the 
	examiner prior to the requested examination.  The 
	examiner should indicate in the report that the claims
    file was reviewed.  All necessary tests should be 
conducted, to include X-ray imaging, and the examiner should review the results 
   of any testing prior to completion of the report.
   
   The examiner should specifically state:
   
   	a) Whether the Veteran has a current 
   	diagnosed hip disability.  The examiner should 
   	reconcile any findings with the September 2006 
      diagnosis of referred discomfort from the back 
      plus a muscular strain.
   
   	b) Whether there is a 50 percent probability or 
greater that any current hip disability was caused by, or is aggravated by the Veteran's thoracic spine disability or lumbar spine disability.  The examiner should specify which spine disability affects the hip.  If either the lumbar spine or thoracic spine disability aggravates (i.e., permanently worsens) the hip disability, the examiner should identify the percentage of disability which is attributable to the aggravation.

	The examiner(s) is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.

If the examiner(s) rejects the Veteran's reports, the examiner must provide a reason for doing so.

       A complete rationale must be provided for all 
      opinions expressed, and all contradictory evidence 
      must be addressed.  If the requested opinions cannot be 
      made without resort to speculation, the examiner must 
      state this and specifically explain why an opinion 
      cannot be provided without resort to speculation.

4.   Thereafter, provide the claims file to an appropriate 
	medical professional who is qualified to offer a single
    opinion regarding whether the Veteran is 
   unemployable.  The examiner should review the 
   claims file and then offer an opinion as to whether the 
   Veteran's service-connected disabilities (listed above),
    singularly or jointly, at least as likely as not (a 50 
   percent or greater probability) render him unable to 
   secure or follow a substantially gainful occupation, 
   taking into consideration his level of education, 
   special training, and previous work experience, but 
   not his age or any impairment caused by nonservice-
   connected disabilities.
   
      If the Veteran's service-connected disabilities do not 
      cumulatively render him unemployable, the examiner 
      should suggest the type or types of employment in 
      which the Veteran would be capable of engaging in 
      with his current service-connected disabilities, given 
      his current skill set and educational background.
      
      In rendering the opinion, the examiner should address 
      any findings from previous VA examinations and 
      treatment records, to include the April 1992 finding 
      that the Veteran was unable to work due to his major 
      depression and chronic low back pain, 
      regarding the impact of the Veteran's service-
      connected disabilities on his ability to work.
      
      All opinions expressed should be accompanied by a 
      supporting rationale.

5.   After the development has been completed to the 
	extent possible, adjudicate the claims.  If any benefit 
	sought remains denied, furnish the Veteran and his 
	representative a supplemental statement of the case 
	and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



